El' Juez Presidente Se. Hernández,
emitió la opinión del •tribunal.
Se trata ele recurso de apelación interpuesto por el de-mandado José Collazo Bracero, contra sentencia de la Corte de Distrito de Aguadilla declarando con lugar la demanda interpuesta contra aquél en 18 de noviembre de 1914 por José Francisco G-onzález Segarra.
En dicha demanda alega el demandante:
Io. Que demandante y demandado son mayores de edad, vecinos de Lares y legalmente capacitados para demandar y ser demandados.
2o. Que por escritura otorgada en Lares a 24 de febrero de 1912, el demandante adquirió por compra a Hipólito Co-llazo Bracero una finca rústica sita en el barrio de la Torre de dicho pueblo, con cabida de cuatro' cuerdas de terreno más o menos, conteniendo una casa y un bohío bajo los lindes que expresa; habiendo hecho el vendedor entrega, y dado posesión de dicha finca al demandante.
3o. Que el demandante acreditó la posesión del expresado inmueble en expediente tramitado ante la Corte Municipal de Lares y aprobado por el juez de la misma en 7 de junio de 1913, cuyo expediente fué inscrito debidamente en el regis-tro de la propiedad.
4o. Que en diciembre de 1911, Hipólito Collazo Bracero, .por medio ele documento privado, vendió al demandado la misma finca, sin que el comprador tomara posesión de ella.
5o. Que el demandante siempre ha tenido la posesión de la finca y protestado de los actos de dominio que ha tratado de ejecutar en ella el demandado, no obstante lo cual el deman-dado y sus agentes y empleados han penetrado ilegalmente en la misma tratando primero de tomar posesión violenta de ella y luego subrepticiamente cogiendo el café y destru-yendo plantaciones, con gran perjuicio de los intereses del demandante.
*621La demanda concluye con la súplica de que se dicte sen-tencia a favor del demandante y contra el demandado, decre-tando que el título del demandante a la propiedad y pose-sión de la finca es mejor que el del demandado, declarando nulo y sin ningún efecto el título del demandado en cuanto al demandante, prohibiendo al demandado, sus agentes o em-pleados que penetren en la finca y perturben al demandante en el disfrute quieto y pacífico de la misma, y condenandoal demandado al pago de todas las costas, gastos y honora-rios de abogado, con los demás pronunciamientos de ley.
El demandado al contestar la demanda admitió los hechos alegados bajo los números 1, 2 y 3; admitió también los he-chos comprendidos bajo el número 4, con excepción del rela-tivo a que el demandado no tomara posesión de la finca; y en cuanto al hecho número 5 niega que el demandante haya tenido jamás la posesión de la mencionada finca y que el de-mandado y sus agentes o cualquier otra persona bajo sus órdenes hayan penetrado ilegalmente en ella en la forma y manera que se alega en la demanda.
Como materia nueva de oposición a la demanda, alega el demandado que al seide vendida la mencionada finca por el referido Hipólito Collazo, según se alega en el hecho nú-mero 4 de la demanda, el demandado en diciembre, 1911, tomó posesión de la finca vendida según se describe en la demanda, en cuya posesión ha continuado y continúa desde la mencio-nada fecha, sin interrupción alguna.
Celebrado el juicio la corte dictó sentencia en 16 de febrero de 1915, por la que “resuelve que los hechos y la ley están a favor de la parte demandante y por tanto se declara que el título de dicho demandante consistente en un expediente posesorio de la finca que se describe en la demanda, debida-mente inscrito en el registro de la propiedad del distrito, es mejor que el del demandado, y que el demandante tiene mejor y preferente derecho a la propiedad y posesión del referido inmueble, siendo nulo y sin ningún valor ni efica-cia el del demandado. Se ordena además a dicho demandado. *622que se abstenga por sí o por medio de sus agentes y emplea-dos, de penetrar en la finca relacionada, y perturbar al deman-dante en el quieto y pacífico disfrute de la misma, con las costas, gastos y honorarios del abogado del demandante.”
Fúndase la sentencia en que el demandado carece en abso-luto de título en que fundar su contestación para los efec-tos de contradecir la acción del demandante, por no haber unido a su contestación o insertado en ella el documento privado de compraventa, ni presentádolo como prueba, sin que tampoco haya alegado ni probado que 'el demandante tuviera conocimiento de la venta hecha por Hipólito Collazo Bracero a favor de dicho demandado, mientras que el deman-dante ha presentado escritura pública de venta de la finca y el posesorio del inmueble inscrito en el.registro a su nom-bre, sin perjuicio de tercero de mejor o preferente derecho, siendo por tanto el único y verdadero dueño a título pose-sorio de la expresada finca bon derecho a la posesión, uso y disfrute de la misma en contra del demandado que no tiene título alguno. Como derecho aplicable al caso cita el juez los artículos 447 y 1376 del Código Civil, con la jurispru-dencia establecida 'por esta Corte Suprema en varias deci-siones.
Contra la sentencia pronunciada, interpuso el demandado recurso de apelación para ante esta Corte Suprema.
Alega la parte apelante como motivo de su recurso:
(a) Que la corte cometió error al consignar como uno de los fundamentos de su sentencia que el demandado no había presentado prueba alguna de la compra hecha a Hipó-lito Collazo Bracero, cuando ese hecho había sido alegado por el demandante y aceptado por el demandado.
(b) Que también cometió error al aplicar al presente caso el artículo 1376 del Código Civil, pues dicho artículo se refiere al comprador, que inscribe la propiedad y no la posesión, y al comprador que adquiere de un vendedor que tiene título de propiedad inscrito en el registro, circunstancias que no ocurren en el presente caso.
*623Ciertamente que el demandado no presentó en el juicio documento privado ni prueba alguna de haber comprado la finca a Hipólito Collazo Bracero en diciembre de 1911, o sea con anterioridad a la fecha en que la compró el demandante al mismo Collazo Bracero; pero como esa fué una alegación que hizo el demandante y que aceptó el demandado, no vemos que tuviera necesidad de suministrar sobre ella prueba al-guna. Por la conformidad de las partes no era materia a discutir en el juicio, pues según el artículo 132 del Código de Enjuiciamiento Civil, toda alegación esencial de la de-manda no impugnada-en la contestación, se tendrá por cierta para los efectos de la acción. La materia nueva de oposi-ción a la demanda no consistió propiamente en que al deman-dado le había vendido Plipóiito Collazo Bracero la finca de •que 'se trata en diciembre, 1911, según alegó el demandante y aceptó el demandado, sino en que en virtud de la referida venta el demandado tomó posesión de la finca y continuaba •en posesión de ella contra lo alegado por la parte deman-dante. '
La corte cometió, pues, el primer error apuntado; pero ese error no puede traer como consecuencia la revocación de la sentencia, pues ésta se sostiene mediante la aplicación atinente al caso del artículo 1376 del Código Civil, resolu-torio del problema jurídico planteado sobre efectos de la doble venta.
El artículo citado dice así:
“Artículo 1376.- — Si una misma cosa se hubiese vendido a dife-rentes compradores, la propiedad se transferirá a lá persona que primero haya tomado posesión de ella con buena fe, si fuere mueble.
“Si fuere inmueble, la propiedad pertenecerá al adquirente que antes la haya inscrito en el registro.
“Cuando no haya inscripción, pertenecerá la propiedad a quien •de buena fe sea primero en la posesión; y faltando ésta, a quien presente título d'e fecha más antigua, siempre que haya buena fe.”
De la prueba documental aportada al juicio por el deman-dante, resulta que la finca de que se trata fué vendida me-*624diante escritura pública por Hipólito Collazo Bracero al de-.mandante en 24 de febrero de 1912, y que el demandante ins-cribió su posesión en el registro de la propiedad, acreditada en expediente posesorio aprobado por la Corte Municipal de Lares en 7 de junio de 1913. Sobre la posesión material de ella que demandante y- demandado alegan haber tenido desde las respectivas fechas de compra, declaran a favor de la posesión por parte del demandante los testigos José Francisco González, Hipólito Collazo Bracero, que fué el vende-dor de la finca, Ernesto Collazo y Antonio Seg’arra, con manifestaciones además de que el demandado ha perturbado en la posesión al demandante, aprovechándose de los frutos de la finca, mientras que los testigos José Irizarry; Cayetano Román, Manuel Pérez, Francisco la Torre y José Collazo Bracero están por la posesión a favor del demandado.
Ha habido “sobre dicha posesión material verdadero con-flicto de prueba, y ese conflicto' fué decidido por el juez a favor del demandante al ordenar al demandado que se abs-tenga por sí o por medio de sus agentes o empleados, de pene-trar en la finca y de perturbar al demandante en el quieto y pacífico disfrute de la misma.
Ya hemos dicho repetidas veces que cuando las declara-ciones de los testigos son contradictorias, está dentro de las atribuciones del jurado o en su defecto dentro de las del juez sentenciador, armonizar esas declaraciones si fuere posible o de lo contrario decidir y llegar a la conclusión que estime procedente, por supuesto, con discreción jurídica y sujeción a las reglas de evidencia, según el artículo 62 de la ley sobre la materia, sin que vayamos contra dicha conclusión, a no ser que se nos demuestre que la corte inferior ha procedido con pasión, prejuicio o parcialidad o manifiesto error de derecho, lo que no ocurre en el presente caso.
Debemos, pues, aceptar como hecho probado que el deman-dante es el que ha estado en posesión de la finca y no el de-mandado, y en su consecuencia, sea o nó aplicable a la deci-sión del caso el apartado 2o. del artículo 1376 por faltar ins-*625cripción ele propiedad y haberla únicamente de posesión a favor del demandante, y ni una ni otra a favor del común cansante, siempre tendríamos que con arreglo al apartado 3o. ele dicho artículo, la propiedad de la finca pertenecería al demandante por haber sido éste el primero en la posesión, la qne debe reputarse ele buena fe-, pues en contra de ella nada se ha alegado por el demandado, y con arreglo al artículo 437 del Código Civil, la buena fe se presume siempre y al que afirma la mala fe de un poseedor corresponde la prueba. El hecho aceptado por ambas partes de que el demandado compró, antes que el demandante no entraña por parte de éste la admisión de que al comprar lo hiciera con conocimiento de la compra anterior hecha por el demandado.
‘ ‘ Cualquiera que baya sido la opinión sustentada por la corte sen-eiadora en cuanto a la ley y a la prueba que ha sido impugnada por la apelante en su señalamiento de errores, si el resultado alcanzado» fue correcto, podemos hacer caso omiso de las razones en que se fundó.. La sentencia contra la cual se ha interpuesto apelación es lo que: tenemos que considerar, y si fué errónea, corregirla, y no podemos! regirnos enteramente por los razonamientos a que ha llegado el juez; sentenciador con respecto a la ley y a los hechos que fueron some-tidos a su. consideración.”
Pellicier v. Fernández, 19 D. P. R., 117.
Como jurisprudencia aplicable a la doble venta, podemos citar la ya establecida por esta Corte Suprema en los siguien-tes casos:
Manrique de Lar a et al. v. Morales, 9 D. P. R., 123; Pesante v. Sucesión Manrique de Lara, 9 D. P. R., 144; Ramos v. Orcasitas, 14 D. P. R., 68; Abella v. Antuñano et al., 14 D. P. R., 498; Morales et al. v. Landrau et al., 15 D. P. R., 782; y Amadeo v. Sucesión Castro et al., 16 D. P. R., 368.
Es do confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.